Citation Nr: 1400815	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-39 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a thoracolumbar sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002 and from December 2003 to February 2005; he also had additional service with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  There had been an earlier unpromulgated rating decision denying the claims in May 2006.  However, as the Veteran was not properly informed of it at the time, finality as to it does not attach and there is no need to submit new and material evidence to reopen at this point.

In August 2011, the Veteran presented testimony at a Board Video Conference hearing before a Veterans Law Judge who is no longer employed by the Board.  Therefore, he was offered the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.  Later, in November 2012, the Veteran informed the Board of his desire for a another Video Conference hearing before a Veterans Law Judge at the RO.

In January 2013, the Board remanded the case for further development by the originating agency, including scheduling of a Video Conference hearing.  The Veteran testified before the undersigned at a February 2013 Video Conference hearing.  The hearing transcript is of record.  The case has been returned to the Board for further appellate action.

As noted in the January 2013 remand, in January 2012, the Board remanded the claims to the RO, via the Appeals Management Center (AMC).  The RO issued a November 2012 supplemental statement of the case (SSOC) in which it continued the denial of service connection for a low back disorder.  The claim relating to inguinal hernias was not mentioned in the SSOC, and the Board has been unable to locate either a rating decision or SSOC addressing this issue in the physical or Virtual VA claims file.  There is a single page following the SSOC indicating that a rating of 10 percent had been assigned for "paralysis of the ilio-inguinal neuropathy," which suggests that the claim was granted.  Based on this evidence, the Board directed that the RO/AMC either associate any rating decision addressing the issue of service connection for an inguinal hernia with the claims file, or readjudicate the claim if it has not been addressed.  The record does not reflect that a rating decision or SSOC regarding this issue has been added to the record.  The Board notes further that in an October 2013 statement, the Veteran indicated that he was still seeking service connection for an inguinal hernia.  As such, the Board again requests that the RO/AMC either associate any rating decision addressing the issue of service connection for an inguinal hernia with the claims file, or readjudicate the claim if it has not been addressed.  


FINDING OF FACT

A current thoracolumbar sprain is related to active service.


CONCLUSION OF LAW

A thoracolumbar sprain was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).


The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a thoracolumbar sprain.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran claimed service connection for back problems in November 2005, less than a year after service discharge. He contends, in pertinent part, that his currently diagnosed lumbosacral sprain is related to activities and events that he experienced in service during his tour of duty in Iraq, which involved heavy lifting as well as, wearing a ballistic vest.  

In November 2005, the Veteran reported that he had lifted hundreds of millions of dollars in service.  In June 2008, he submitted photographs of cargo-including gold bricks as well as paper and coin currency-that he and his 5-member team had to lift while serving in Iraq.  In August 2011, he described the cargo and his duties concerning it in more detail.  
A statement from a fellow serviceman indicated that he and the Veteran were part of the "Funding and Clearing Team," whose responsibilities included the transport of bulk funds (ranging from 4-8 boxes which weighed 150-250 pounds).  He also included a list of other members of that team, and listed their various medical diagnoses to include a torn meniscus, misaligned hip, extreme back pain (for several members), and abdominal pain.

Service treatment records show that the Veteran was seen for complaints of low back pain with spasm in December 2001, and low back pain because of heavy lifting in January 2005.  There is no other evidence in service of complaints, diagnosis or treatment related to a low back disorder, and no low back disorder was diagnosed at the time of the Veteran's discharge.  

There are no post-service VA treatment records showing treatment for a low back disorder.  An April 2008 VA examination report is the first medical evidence currently of record of the post-service existence of a back disorder.  The Veteran reported developing severe lower back pain in service while lifting money weighing in excess of 100 pounds sometime in November or December 2004.  He claimed that he was seen by a physician, but did not have X-rays taken.  He also claimed that he was prescribed Percocet and returned back to his full duty assignments.  According to the Veteran, he continued to experience low back pain, but did not seek any further treatment, and he never had any other back injury since his discharge from active duty in February 2005.  The examiner opined that a single episode of lumbosacral strain in service would not have resulted in the Veteran's current mild lumbosacral strain.  However, as noted above, service treatment records show that the Veteran had also been treated in service for complaints of low back pain in December 2001 and the examiner did not consider this or the additional details that the Veteran provided about his in-service activities in November 2005, June 2008, and August 2011.  Accordingly, the Board found the opinion inadequate for evaluation purposes and remanded the claim for an additional VA examination and opinion, which took into account the credible evidence of record regarding service treatment, events, activities and symptomatology.  See January 2012 Board remand.  
The Veteran was afforded another VA examination in April 2012.  Following an interview and objective testing, the examiner opined that the Veteran's lumbar spine condition was not caused by, or the result of, the Veteran's military service.  The opinion was "based on history and physical examination of the Veteran, review of the c-file, and the Veteran's discharge physical examination dated August 6, 2005,...[which] revealed no evidence of a low back and lumbar spine condition prior to military discharge."  The Board finds that this opinion is also inadequate.  In this regard, the examiner did not discuss the multiple instances of in-service back pain within the context of the negative opinion.  Instead, the examiner simply relied on the fact that a back disorder was not noted at separation as the only basis for denial.  Furthermore, the examiner did not address whether the Veteran's in-service activities could lead to his currently diagnosed lumbar strain.  In addition, the examiner failed to discuss why in-service back complaints were not related to his current diagnosis.

The Veteran was examined by a private physician in December 2012.  The physician opined that it was very likely that the Veteran's back pain was directly related to his duties in the service while in Iraq, as there are no records of prior back problem, and the heavy lifting and carrying of these items, under hazardous conditions (as well as jumping out of moving aircraft), could easily have caused his current problems.  

The Board requested a medical opinion from a VHA specialist in May 2013.  A VHA specialist provided an opinion in June 2013.  The specialist noted that the Veteran's record revealed two episodes of back injury during active duty service in the Army, one in 2001, which was well documented at the time of occurrence, and the second, which allegedly occurred in 2004, was reported during subsequent evaluation, but no contemporaneous documentation of the injury was found.  The specialist also noted that there was no report of a back injury or condition found in the Veteran's National Guard record, and no back condition was reported in his discharge examination, and no physical findings of a back condition were reported by the examiner in August 2006.  The specialist also noted that the Veteran reported repetitive heavy lifting during service in Iraq from 2003-2005, and that he submitted letters and photographs from military comrades to support his claim.  It was noted that the letters alluded to "back injuries," but no specific events or incidents were reported.  Finally, the specialist noted that May 2008 VA examiner reported that X-rays of the lumbar spine at that time were normal.  

Based on the information noted above, the specialist opined that the Veteran's current low back condition was not caused by or exacerbated by his military service activities.  In rendering the opinion, he noted that while the Veteran did engage in heavy lifting during active service that could cause or aggravate a low back condition in an individual, there was no medical evidence in the record to suggest that this was the case with the Veteran's condition.  He explained further that there was no report of anatomic abnormality on the Veteran's lumbar spine X-rays of 2008, and that the episodes of back injury during active service appeared to be acute low back strains that would be self-limited and would resolve with symptomatic treatment and not develop into a permanent disabling condition.  

In a September 2013 addendum, submitted in response to the Board's request for clarification of the June 2013 opinion, the VHA specialist opined that it is more than likely than not that the Veteran's current back condition was not incurred during his period of active service, and that there is a greater than 50 percent likelihood that the Veteran's current lumbar spine condition is not related to his periods of service.  In rendering this opinion, he noted that the Veteran had documented episodes of low back strains associated with heavy lifting that were self-limiting, responded to symptomatic treatment, and resolved without any residual symptoms or anatomic findings in the lumbar spine.  He concluded that these low back strains, more likely than not, did not cause the Veteran's current lumbar condition.

The medical evidence documents a current low back disability.  The service treatment records document in-service treatment for back spasms and low back pain due to heavy lifting.  The Board also notes that the Veteran has reported in statements and during examination that he had lower back pain during active military service, and that he has had continuing problems with his lower back since that time.  Furthermore, former military comrades of the Veteran have submitted statements indicating that they participated in activities that were likely to produce back injuries.  These statements provide competent evidence of a low back injury during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinion of the December 2012 private physician.  He is competent to report the specifics of his injury, and his report is supported by the findings that he has a current low back disability.

There is evidence against the claim, inasmuch as the contemporaneous record does not document a low back disability for approximately three years after service, and VA examiners and a VHA specialist provided opinions against the claim.  However, the Board notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board also notes that there is no evidence of any intercurrent post-service back injury. 

In light of the above discussion, the Board finds no adequate basis to reject the competent medical evidence that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26  (1998).  This favorable medical evidence supports a finding that the Veteran's currently diagnosed thoracolumbar sprain is the result of an in-service low back injury. 


Overall, the Board finds that the evidence is in at least equipoise.  Resolving reasonable doubt in the appellant's favor, service connection for a thoracolumbar sprain is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a thoracolumbar sprain is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


